ORICINAL                                                           07/15/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                              Case Number: DA 20-0198

                                        DA 20-0198
                                                                         FILED
                                                                         JUL 1 5 2020
                                                                      Bowen Greenw000
                                                                    Clerk of Suprerne Court
IN THE MATTER OF:                                                        tat4., of Montana



M.D.U-N.,                                                             ORDER

             A Youth in Need of Care.




       On May 19, 2020, J.D.U-N., via counsel, moved this Court for an extension of
time to file the transcripts July 6, 2020. Appellant attached an affidavit from counsel in
support of the motion that stated that counsel had used an outdated address in serving its
request for transcripts upon court reporter Jan Barry, thus causing a delay in their
preparation. This Court granted Appellant an extension of time to file the transcripts
until July 6, 2020. To date, no transcripts have been filed.
       IT IS ORDERED that, on or before July 24, 2020, counsel shall file a report on the
status of this appeal. Failure to file a status report within that time will result in dismissal
ofthis appeal with prejudice and without further notice.
       The Clerk is directed to provide a copy of this Order to all counsel ofrecord and to
court reporter Jan Barry.
                      le-402
       DATED this", day of July, 2020.
                                                   For the Court,



                                                                  Chief Justice